


M & F WORLDWIDE, CORP.

OUTSIDE DIRECTORS DEFERRED COMPENSATION PLAN

AS AMENDED AND RESTATED

1.

NAME. The M & F Worldwide, Corp. Outside Directors Deferred Compensation Plan as
previously in effect is hereby amended and restated, except as provided herein
(the “Plan”). The principal purpose of the amendment is to clarify the Plan’s
operation in compliance with applicable requirements of section 409A of the
Internal Revenue Code. Provisions of the amended and restated Plan shall be
effective with respect to deferrals under the Plan for periods after 2004.

2.

DEFINITIONS. The following definitions shall apply in interpreting the Plan:

 

a.

“Account” shall mean an individual account established by the Company in the
name of each Participant containing (i) a number of Stock Units equal to the
number of shares of Stock hypothetically purchased with deferred Compensation
and dividend equivalents deemed to have been paid on each Stock Unit in such
account and (ii) prior to their conversion to such Stock Units, such dividend
equivalents and deferred Compensation deemed credited to the Account.

 

b.

“Beneficiary” shall mean such individual or the trustees or trustee of a trust
as may be designated by a Participant pursuant to such Participant’s deferral
election.

 

c.

“Board” means the Board of Directors of the Company.

 

d.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

 

e.

“Company” shall mean M & F Worldwide, Corp., a Delaware corporation.

 

f.

“Compensation” shall mean any retainer fees, meeting fees and any other director
fees, payable in the form of cash by the Company as consideration for services
as a member of the Board.

 

g.

“Distribution Event” shall have the meaning set forth in Section 5(a).

 

h.

“Election Form” shall have the meaning set forth in Section 3(a).

 

i.

“Fair Market Value” per share as of a particular date shall mean (i) the closing
price per share of Stock on a national securities exchange, for the last
preceding date on which there was a sale of Stock on such exchange or (ii) if
the shares of Stock are then traded on any other over-the-counter market, the
average of the closing bid and asked prices for the shares of Stock in such
over-the-counter market for the last preceding date on which

 

 

--------------------------------------------------------------------------------






there was a sale of Stock in such market or (iii) if the shares of Stock are not
then listed on a national securities exchange or traded in an over-the-counter
market, such value as the Committee in its discretion may determine.

 

j.

“New Outside Director” means a Non-Employee Director who (i) was not previously
eligible to participate in this Plan and (ii) was not previously eligible to
participate (whether as an employee, director or otherwise) in any other
nonqualified deferred compensation plan sponsored by the Company or an
affiliate, taking into account only nonqualified deferred compensation plans
required to be aggregated with this Plan under Code Section 409A.

 

k.

“Non-Employee Director” means a person who (i) is serving as a member of the
Board and (ii) is not an officer or employee of the Company.

 

l.

“Participant” shall mean an eligible Non-Employee Director who elects to defer
Compensation under the terms of the Plan.

 

m.

“Payment Date” shall have the meaning set forth in Section 5(f).

 

n.

‘Plan Year” shall mean the calendar year.

 

o.

“Stock” shall mean the Common Stock of the Company, par value $0.01 per share.

 

p.

“Stock Unit” shall mean a bookkeeping unit credited to a Participant’s Account,
in accordance with Section 4 below.

3.

PARTICIPATION.

 

a.

All Non-Employee Directors are eligible to participate in the Plan. Each
Non-Employee Director of the Company receiving Compensation may elect to have
all or part of such Compensation otherwise payable to him or her deferred and
paid at the time and in the manner prescribed herein. Non-Employee Directors may
elect to defer 100%, 50% or 0% of their total Compensation. All deferral
elections under the Plan shall be made on an “Election Form,” which means the
form set forth on Exhibit A to this Plan or such other form as shall be
determined by the Board from time to time.

 

b.

A Non-Employee Director may elect to defer Compensation payable for a Plan Year
by making an election no later than December 31 of the preceding Plan Year.

 

 

2

 

--------------------------------------------------------------------------------






 

c.

Notwithstanding Section 3(b), for the Plan Year in which a New Outside Director
first starts serving on the Board, the New Outside Director shall be permitted
to defer Compensation to be earned in such Plan Year if the election is (i) made
no more than 30 days after service as a director starts and (ii) pertains only
to Compensation earned after the election is made.

 

d.

Any election to defer Compensation communicated to the Company as provided in
this Section 3 shall continue in force until the end of the Plan Year for which
the Participant made such election. The amount accumulated pursuant to the Plan
prior to any notice of election to cease future deferrals will continue to be
subject to the provisions of the Plan.

4.

METHOD OF DEFERRAL OF COMPENSATION.

 

a.

The Company shall establish an Account on its books in the name of each
Participant. The Account shall consist of a number of Stock Units equal to the
number of shares of Stock hypothetically purchased with deferred cash
Compensation, together with any deferred cash Compensation not yet credited as
Stock Units pursuant to Section 4(b) hereof and any cash dividends deemed paid
on each Stock Unit in the Account (prior to conversion of such deemed cash
dividends to Stock Units pursuant to Section 4(c)). The number of Stock Units
hypothetically purchased with deferred Compensation shall be determined in
accordance with Section 4(b) hereof.

 

b.

Amounts deferred pursuant to the Plan with respect to a Plan Year shall be
credited to each Participant’s Account in the form of Stock Units as of the last
business day of each calendar quarter by dividing the amount of all such
deferred cash Compensation not previously credited to such Participant’s Account
in the form of Stock Units by the Fair Market Value of a share of Stock on such
date. Notwithstanding the preceding sentence, amounts deferred pursuant to the
Plan for periods prior to May 30, 2007 shall be credited to each Participant’s
Account in the form of Stock Units as of the last business day of each month.
For the avoidance of doubt, amounts to be credited with respect to the Plan Year
ending December 31, 2007 shall be without duplication of deferred amounts
already credited to each Participant’s Account prior to May 30, 2007.

 

c.

When cash dividends are declared and paid on the Stock, the Account of each
Participant shall be credited with a dividend equivalent credit in an amount
equal to the cash which would have been paid if each Stock Unit in such Account,
as of the dividend payment date, had been one share of outstanding Stock on the
record date for payment of dividends. Any such cash dividend equivalent credit
shall be converted once per Plan Year, effective each March 15, into a number of
Stock Units equal to the maximum number of whole shares of Stock which could be
purchased

 

 

3

 

 

--------------------------------------------------------------------------------






with such accumulated deemed cash balance on the conversion date, based on the
fair market value of a share of Stock on such March 15. If installment payments
are being made from the Participant’s Account as provided in Section 5
hereunder, such dividend equivalents accruing during the payout period shall not
be converted into stock and shall instead be paid in cash on each Payment Date
(as defined in Section 5(g)) to the Participant or Beneficiary, as the case may
be.

5.

DISTRIBUTION OF DEFERRED COMPENSATION.

 

a.

A Participant’s Account shall be distributed to him or her on or following the
occurrence of a “Distribution Event,” as more fully provided herein. For
purposes of this Plan, “Distribution Event” shall mean (i) any fixed date
elected by the Participant when he makes his deferral election on the Election
Form, or if earlier (ii) sixty (60) days after the day on which the
Participant’s Board service ends.

 

b.

Distributions from the Participant’s Account may be made either: (i) in a lump
sum of Stock or (ii) in cash paid in a lump-sum or (iii) in cash paid in equal
annual installments over a period of years (no more than 10). If no specific
election as to time and manner of payment is designated on the Election Form
payment shall be made in a lump-sum cash payment.

 

c.

If a Participant’s account is to be paid to the Participant in a lump sum, the
Company shall pay the balance credited to the Participant’s Account when the
Distribution Event occurs. If the Participant’s account is to be distributed to
the Participant in installments pursuant to Section 5(d), such installments
shall commence on the date provided in Section 5.

 

d.

If the Participant’s service on the Board ceases by reason of the Participant’s
death, payments due to the Participant under the Plan will be distributed to the
Beneficiaries designated by the Participant in the manner elected by the
Participant on the Election Form.

 

e.

If a distribution is to be made in Stock in a lump-sum, the Participant will
receive the number of shares of Stock equal to the number of Stock Units held in
the Participant’s Account on the date of the applicable Distribution Event. If a
distribution is to be made in cash in a lump-sum, the Participant will receive
an amount in cash equal to the number of Stock Units held in the Participant’s
Account multiplied by the Fair Market Value of a share of Stock on the date of
the applicable Distribution Event. If on the applicable Distribution Event, cash
dividend equivalents and or deferred Compensation has not yet been converted
into Stock Units in accordance with the provisions of the Plan, then such
amounts shall be paid in cash as part of the lump sum distribution.

 

 

4

 

 

--------------------------------------------------------------------------------






 

f.

Installment payments of cash shall be made on the last business day of the
fiscal year of the Company (each such date, the “Payment Date”) commencing in
the year in which the Distribution Event occurs. Unless otherwise determined by
the Board, if the Participant elects to receive cash distributions in
installments, each installment will equal the value, immediately prior to the
Payment Date, of the Stock Units then in the Participant’s Account, divided by
the number of remaining installments, plus any dividends that accrued since the
last Payment Date but were not yet converted to Stock Units.

 

g.

For certain Participants, payment may be delayed in order to comply with Code
section 409A, as follows: In the event that payments become due hereunder on
account of the Participant’s “separation from service”, and if at the time of
such separation the Participant is a “specified employee”, then any payments
that would otherwise be due hereunder after such separation from service shall
not be paid until the day after the end of the six-month anniversary of such
separation from service, and any payments so delayed shall, when paid, be
credited as if with interest at an annualized rate of 5%. The foregoing delay
provisions are intended to be co-extensive with the requirements of Code Section
409A, and no delay shall be imposed if Code Section 409A does not require such a
delay. For these purposes, a “separation from service” and a “specified
employee” shall have the meaning given to them in Code Section 409A.

6.

ADMINISTRATION.

 

a.

The Plan shall be administered by the Board. The Board shall have all authority
that may be deemed appropriate for administering the Plan, including the
discretion and authority to interpret the Plan and to adopt rules and
regulations for implementing, amending and carrying out the Plan. The Board may
delegate such duties as it determines to a committee of the Board (the
“Committee”).

 

b.

Without limiting the generality of Section 6(a), the Board (or the Committee)
shall have the discretionary authority (i) to exercise all of the powers granted
to it under the Plan, (ii) to prescribe, amend and rescind rules and regulations
relating to the Plan, (iii) to make all determinations necessary or advisable in
administering the Plan, and (iv) to correct any defect, supply any omission and
reconcile any inconsistency in the Plan

 

c.

All determinations made by the Board (or the Committee) with respect to the Plan
shall be conclusive and binding on the Company and its successors, the
Participants and their Beneficiaries. No member of the

 

 

5

 

 

--------------------------------------------------------------------------------






Board (or the Committee) shall be liable for any action or determination made in
good faith with respect to the Plan.

7.

GENERAL PROVISIONS.

 

a.

The Stock Units allocated to a Participant’s Account may be adjusted, converted
or cancelled by the Board, as it deems appropriate, to reflect any
reclassification, recapitalization, stock split, dividend or similar
distribution (whether in the form of cash, stock or other property) affecting
the Stock, combination, merger, consolidation, spin-off, share exchange,
repurchase or other similar corporate transaction or event that, in the
discretion of the Board, affects the Stock such that an adjustment is
appropriate.

 

b.

The right of any Participant to receive future payments under the provisions of
the Plan shall be an unsecured general creditor claim against the general assets
of the Company, shall confer on Participants no right in any specific property
or assets, and shall not constitute a trust or secured arrangement.

 

c.

A Participant may change his or her Beneficiaries at any time by notifying the
Board in such form as the Board shall from time to time designate.

 

d.

No Participant or Beneficiary shall have any power to commute, encumber, sell,
or otherwise dispose of the rights provided herein, and such rights shall be
non-assignable and non-transferable.

 

e.

The Board or the Committee may in its discretion amend the Plan at any time,
retroactively if required, to conform the Plan (either in form or operation) to
Code Section 409A. Further, the Board or the Committee may in its discretion
restructure to the extent possible, any cash payments, or delivery of Stock in
order to avoid the application of any accelerated or additional tax under Code
Section 409A.

8.

TERMINATION OF THE PLAN; AMENDMENT OF THE PLAN.

 

a.

The Plan shall continue in effect until terminated by resolution of the Board.

 

b.

The Plan may be amended from time to time by resolution of the Board; provided,
however, that without the consent of affected Participants, no amendment may
adversely alter the rights of Participants to amounts credited to their Accounts
as of the date of the amendment; provided further, however, that the Plan may be
amended as required to comply

 

 

6

 

 

--------------------------------------------------------------------------------






with applicable law, including section 409A in such manner as the Company deems
necessary or desirable.

9.

EFFECTIVE DATE OF THE PLAN.

 

a.

The Plan was adopted by the Board to be effective as of November 5, 2003 (the
“Effective Date”). The Plan shall be effective with respect to any Compensation
payable to a Non-Employee Director for services rendered after such effective
date, provided, that any compensation deferred after 2004 shall be governed by
the terms of the Plan as amended and restated.

 

7

 

 

--------------------------------------------------------------------------------






EXHIBIT A

[Insert Name]

[Insert Address]

[Insert Address]

Attention: Secretary

Gentlemen:

Pursuant to the provisions of Section 3 of the M & F Worldwide, Corp. Deferred
Compensation Plan for Non-Employee Directors (hereinafter called the “Plan”), I
hereby irrevocably elect to have the indicated percentage of my retainer fees,
meeting fees and any other director fees which may have become payable to me
with respect to calendar year _______ deferred in Stock Units in the manner
provided in the Plan: (Designate percentage to be deferred.)

 

o

100%

 

o

50%

 

o

0%

This direction shall be effective for fees payable to me with respect to
calendar year _______.

I elect to have amounts I have deferred distributed to me:

 

o

60 days after my service on the Board ends

 

o

______________________________ (please specify the date which will trigger
distribution of payments to you)

I elect to receive payments upon distribution in:

 

o

Stock

 

o

Cash, in a lump sum

 

o

Cash, in annual installments over __ years (must be 10 or fewer).

(Each installment will equal the value, immediately prior to the Payment Date,
of the Stock Units then in my Account, divided by the number of remaining
installments, plus any dividends that accrued since the last Payment Date that
have not been deemed converted to Stock Units.)

 

 

--------------------------------------------------------------------------------






 

 

If I die while a director of the Company or prior to receiving of all
distributions to which I am entitled under the Plan, I hereby direct that any
amounts remaining in my Account be distributed as follows in:

 

o       Stock to

 

 

 

 

 

 

(Insert Name of Beneficiary)

 

 

 



 

 

 



 

 

 

(If more than one Beneficiary is named, indicate percentages to be paid to each
Beneficiary)

 

 

o      Cash, in a lump sum to

 

 

 

 

 

 

(Insert Name of Beneficiary)

 

 

 



 

 

 



 

 

 

(If more than one Beneficiary is named, indicate percentages to be paid to each
Beneficiary)

 

o       Cash, in continued installments as directed by me above

 

 

 



 

 

 

(Name one Beneficiary only)

 

 

 



 

 

 

(Signature)

Date:

 

 

 

 

 

9

 

 

--------------------------------------------------------------------------------